Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: · the 2007 Stock Plan, the 2012 Equity Incentive Plan and the 2012 Employee Stock Purchase Plan (Form S-8 No. 333-185444) of SolarCity Corporation (the “Company”), · the 2012 Equity Incentive Plan (Form S-8 Nos. 333-187576, 333-194683 and 333-202261) of the Company, · the Zep Solar, Inc. 2010 Equity Incentive Plan (Form S-8 No. 333-192996) of the Company, and · Solar Bonds (Form S-3 No. 333-199321) of the Company of our reports dated February 10, 2016, with respect to the consolidated financial statements of SolarCity Corporation and the effectiveness of internal control over financing reporting included in this Annual Report (Form 10-K) of the Company for the year ended December 31, 2015. /s/ Ernst & Young LLP Los Angeles, California February 10, 2016
